Citation Nr: 0015504	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for entitlement to service connection for 
a left knee disorder and bilateral hearing loss.  

The Board notes that in an August 1999 rating decision, the 
RO reopened the claim for service connection for bilateral 
hearing loss and granted service connection for such, 
assigning a 10 percent disability evaluation.  The appellant 
has not filed a notice of disagreement following the grant of 
service connection for bilateral hearing loss, and thus that 
claim is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disorder was denied by the RO in a May 1980 rating decision.  
The appellant filed a notice of disagreement as to the 
denial, but did not perfect an appeal.

2.  The appellant has submitted competent evidence of a 
current diagnosis of degenerative joint disease of the left 
knee, which must be considered in order to fairly decide the 
merits of the claim.

3.  Competent evidence of a nexus between the diagnosis of 
post-traumatic degenerative joint disease of the left knee 
and service injury is of record.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision, which denied service 
connection for a left knee disorder, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a left knee disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (1999).

3.  The claim for entitlement to service connection for a 
left knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to service connection for a 
left knee disorder is warranted.  He states he injured his 
left knee while in service during the Battle of the Bulge, 
when he bumped his knee on a tank.  He asserts following this 
incident, he was sent to a hospital for treatment and was 
diagnosed with chronic synovitis of the left knee.  The 
appellant states he was then returned to non-combat duty and 
that he has had problems with his left knee since that time.

I.  New and Material Evidence

The appellant's claim for entitlement to service connection 
for a left knee disorder was denied by the RO in a May 1980 
rating decision.  At that time, the evidence of record 
consisted of private medical records and the appellant's 
application for compensation.  The private medical records 
did not show any treatment for left knee complaints.  

In the May 1980 rating decision, the RO stated it denied the 
claim because the service medical records were unavailable 
and the private medical records submitted did not show a left 
knee disorder.  In essence, the RO had determined the 
appellant had not brought forth evidence of incurrence or 
aggravation of a left knee disorder in service, evidence of a 
current left knee disorder, or evidence of a nexus between a 
current bilateral knee disorder and service.  Stated 
differently, the appellant had not submitted evidence of a 
well-grounded claim for service connection for a left knee 
disorder.  See Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (well-
grounded claim for service connection generally requires 
medical evidence of a current disability; evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence).

The appellant was notified of the decision and of his 
appellate rights.  He filed a notice of disagreement, and a 
statement of the case was issued.  However, the appellant did 
not perfect the appeal within one year of the May 1980 
determination.  Thus, the May 1980 rating decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§. 20.302(b), 
20.1103 (1999).  A claim may not be reopened unless new and 
material evidence is submitted.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the May 1980 rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the May 1980 rating decision, the appellant has brought 
forth evidence of a diagnosis of degenerative joint disease 
of the left knee.  The Board has determined that such 
evidence is new and material and serves to reopen the claim 
for service connection for a left knee disorder.  
Specifically, the appellant has brought forth evidence of a 
post-service diagnosis of a left knee disorder.  Service 
connection had been previously denied, in part, because he 
had not brought forth evidence of a current disability.  That 
evidentiary defect has been cured.

The Board finds such evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claims, as the RO had denied service connection for a left 
knee disorder because of the failure to bring forth evidence 
of a current disability.  The appellant has presented a new 
factual basis for considering the claim-a diagnosis that was 
previously missing.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Thus, as stated above, the Board has determined the appellant 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) and will adjudicate the claim de novo.  See 
Winters, 12 Vet. App. at 206.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza, 7 Vet. App. 
498; see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as arthritis, 
service connection may be warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the veteran's service medical records 
are unavailable and were apparently destroyed in the 1973 
fire at the National Personnel Records Center.  The Board is 
aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the appellant's claim 
was undertaken with these duties and obligations in mind.

The RO was able to obtain Surgeon General's Office reports 
from the appellant's service.  Those records show the 
appellant had been seen in February 1945 for sick call, but 
do not indicate for what he had been seen.

Private medical records dated from August 1962 to August 1995 
reveal treatment for and diagnoses of inguinal hernia, 
arteriosclerotic cardiovascular disease, aortic stenosis, 
cerumen in the auditory canals, benign prostatic hypertrophy, 
low back strain, acute bronchitis, hearing loss, emphysema 
with chronic obstructive pulmonary disease, status post 
aortic valve replacement, retinal degeneration, headaches of 
unknown etiology, muscle strain of the right hip, depression, 
vertebral insufficiency, dizziness, prostate hyperplasia, 
left foot bunion, status post fracture of the left foot, left 
lower lobe pneumonia, mycoplasma with acute pleurisy, and 
chronic duodenitis.  Additionally, the appellant complained 
of problems with equilibrium.

Physical examinations of the appellant's extremities in March 
1973, March 1974, November 1977, January 1981, May 1989, 
January 1991, and January 1993 were negative for findings 
related to the appellant's left knee.

The only post service medical record related to treatment for 
the appellant's left knee is dated September 1994.  That 
treatment report shows that the examiner noted the appellant 
had reported pain "again" since a 1942-1944 injury in 
service.  The examiner entered an impression of left knee 
post-traumatic degenerative joint disease and recommended 
physical therapy.

In an August 1994 letter, the appellant's sister stated she 
had noticed her brother had had problems with his knees 
following his return from service, which had not existed 
prior to service.  She stated his knees would swell so much 
that the appellant was forced to take time off from work.

In a January 1995 letter, another sister stated the appellant 
had trouble with his knees, such as swelling, which had 
forced him to change the type of work he did.  She stated 
that prior to service, the appellant was healthy and entered 
into all activities.

In a February 1996 letter, the appellant's wife stated her 
husband had been hospitalized in service due to an injury to 
his knee.

The appellant testified before this Board Member at a 
videoconference hearing held in May 2000.  He stated he had 
injured his left knee in December 1944 when a canister of 
ammunition fell out of the tank and stuck him on the left 
knee.  He stated his left knee had gotten swollen and that he 
had been hospitalized as a result of the left knee injury.

The appellant stated he had treated himself following service 
for his left knee according to the directions given to him 
when he had been hospitalized during service.  He indicated 
he had been treated by a doctor soon after his discharge from 
service, but that such doctor had died, and he was unable to 
get those medical records.

He stated he did not injure his left knee following service 
and was forced to change his career from being a building 
contractor to being an aerospace engineer because he needed 
to get off of his feet due to his left knee problems.

The Board has carefully reviewed the evidence of record and 
finds that the appellant has submitted a well-grounded claim 
of entitlement to service connection for a left knee 
disorder.  See Caluza, 7 Vet. App. 498.

The appellant is competent to state he injured his left knee 
in service, and the Board will concede such based upon the 
appellant's statements and testimony.  See id.  However, the 
appellant is not competent to state he developed a chronic 
synovitis or other left knee disorder, including arthritis, 
in service, as that requires a medical opinion.  See id; see 
also Espiritu, 4 Vet. App. at 494.

In this case, the veteran did submit medical nexus evidence 
that links a left knee disorder - post-traumatic degenerative 
joint disease of the left knee - to service.  In September 
1994, the examiner stated, "[L]eft knee pain again since 
1942-1944 injury in the service overseas."  Significantly, 
following the reported history of only injury to the left 
knee during service, the examiner rendered the final 
impression of post-traumatic degenerative joint disease of 
the left knee.  In such situations, the Court has recognized 
that a well-grounded claim has been submitted.  See Hodges v. 
West, 13 Vet. App. 287, 291 (2000) (claim is well-grounded 
when physician who diagnoses post-traumatic arthritis of the 
knee mentioned in-service trauma only and the examiner is 
aware of no other knee trauma).  Additionally, the veteran 
testified as to having been involved in no other trauma of 
the knee.  

The existing record contains an impression by a competent 
medical examiner of a relationship between a current left 
knee disability and service, consistent with the veteran's 
testimony and contentions pertinent to the in-service knee 
injury.  As such, the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); see Anderson, supra; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.

The claim of entitlement to service connection for a left 
knee disorder is well grounded.


REMAND

As the veteran's claim of entitlement to service connection 
for a left knee disorder is well-grounded, VA has a duty to 
assist him with his claim.  38 U.S.C.A. §  5107; Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examination.  This duty is neither optional nor 
discretionary, Littke v. Derwinski, 1 Vet. App. 90 (1990), 
and includes providing additional VA examinations by a 
specialist when recommended.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  To ensure that VA 
has met its duty to assist the veteran in developing the 
facts pertinent to the claim, the case is REMANDED for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist in order to determine the 
nature and etiology of any left knee 
disorder found.  The RO should also 
explain to the veteran the impact of 
noncompliance with any examination 
request under 38 C.F.R. § 3.655.  The 
claims folder and a copy of this remand 
MUST be made available to the specialist 
for review.  Specifically, the examiner 
should provide responses to the 
following:  

a.  Identify all current left knee 
disorders. 

b.  What is the degree of probability 
that each of the veteran's left knee 
disorders found is causally related to 
any incident during service?

All appropriate testing should be 
conducted.  If no additional testing is 
considered necessary, the examiner should 
so state.  The examiner or specialist 
should provide a written report and 
describe the rationale for all opinions 
reached.

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated action has been completed, 
the RO should again review the record and 
re-adjudicate the veteran's claim of 
entitlement to service connection.  The 
RO should consider the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) when making a determination in 
this case.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

